                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,                   )   No. CR18-315RAJ
 8                                               )
                   Plaintiff,                    )
 9                                               )   ORDER GRANTING MOTION TO
           v.                                    )   SEAL DEFENDANT’S EXHIBITS 5
10                                               )   AND 6 TO MOTION TO SUPPRESS
     GIZACHEW WONDIE,                            )
11                                               )
                   Defendant.                    )
12                                               )
13         THIS MATTER has come before the undersigned on the motion of defendant,
14   Gizachew Wondie, to file Exhibits 5 and 6 to his Motion to Suppress under seal. The
15   Court finds there are compelling reasons to permit the filing of the documents under seal.
16         IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #50) is
17   GRANTED. Defendant shall be permitted to file Exhibits 5 and 6 to his Motion to
18   Suppress under seal.
19         DATED this 23rd day of December, 2019.
20
21
22
                                                      A
                                                      The Honorable Richard A. Jones
23
                                                      United States District Judge
24
25
26
      ORDER GRANTING MOTION TO                                   FEDERAL PUBLIC DEFENDER
      SEAL DEFENDANT’S EXHIBITS                                     1601 Fifth Avenue, Suite 700
      5 AND 6 TO MOTION TO SUPPRESS - 1                               Seattle, Washington 98101
      (Gizachew Wondie; CR18-315RAJ)                                             (206) 553-1100
